Order entered November 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00619-CV

                       DENNIS JAMES POLEDORE, JR., Appellant

                                               V.

                          CHERI YLONDA POLEDORE, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-13701

                                           ORDER
       We GRANT appellee’s October 26, 2015 motion for extension to file brief and ORDER

the brief be filed no later than November 25, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE